Title: To Alexander Hamilton from William S. Smith, 20 April 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            East Chester, Saturday April 20th. 1799—
          
          In my last of the 17th. inst. I did myself the honor of acknowledging the receipt of a letter from Capt. Church of the 12th. enclosing a Copy of a letter of the 11th. inst. from the Accountants Office of the War department, addressed to you, wherein it is mentioned, that “A warrant has also issued for three thousand five hundred dollars, and the amount is this day forwarded to Mr. Fish to be paid as above mentioned, on account of the Recruiting Service, which he is directed to receive grant his receipts and disburse agreably to your directions”
          at the Same time I acknowledged the receipt of your favor of the 15th. “which states that the moment the necessary money shall have been received, you may proceed to the Recruiting Service, without waiting for the arrival of the Cloathing”—as Capt. Church’s Letter with its inclosure, went no further than to inform me, that money for the Recruiting Service had been deposited by the Accountant of the War Department, in the hands of Mr. Fish, to be disbursed by him agreeably to your directions—In my answer of the 17th. to which I beg leave to refer, I mentioned that “Major Wilcocks is ready to enter upon the Recruiting Service, with the Capts. and Lieuts. of No. 1. of the first Grand division, and will receive from you Such proportion of the recruiting money and such interior instructions as you may think proper to give”—and that Capt. Dowe J. Fondy as the oldest Officer in No. 2. (Major Hutton not having accepted) was ordered to attend here with all possible dispatch
          In a letter I have this day received from Major Wilcocks, he informs me, that he did himself the honor of waiting on you with my letter of the 17th. but as you was just on the point of your departure for Philadelphia, you, requested him to inform me, that all future arrangements for the Recruiting of the Regiment, are to be directed by me—
          I am content should this be your wish, having received sufficient order from you on the subject, but as the  Accountant of the War department, has placed the recruiting money for the Regiment in the hands of Mr Fish, subject to your Order, it cannot be obtained from Mr Fish, without your Sanction—If you will forward the necessary Order, no time shall be lost in carrying your Wishes into execution
          Permit me to enquire, wheither I am to expect a Supply of Drums and Fifes, from the War Office, or to be permitted to procure them here?
          I have the Honor to be—Sir Your Most Obedt. Humble Servt.
          
            Wm. S. Smith
          
          a Copy—
        